In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 20-2236 & 20-2709
RALPH HOLMES, et al.,
                                                Plaintiffs-Appellants,
                                 v.

SALVADOR A. GODINEZ, Acting Director
of Illinois Department of Corrections,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 11-cv-2961 — Young B. Kim, Magistrate Judge.
                     ____________________

   ARGUED JANUARY 22, 2021 — DECIDED MARCH 16, 2021
               ____________________

   Before RIPPLE, KANNE, and SCUDDER, Circuit Judges.
   KANNE, Circuit Judge. This is a straightforward contract in-
terpretation case. Plaintiﬀs are Illinois prison inmates with
hearing problems. They executed a judicially enforceable Set-
tlement with the Illinois Department of Corrections (“IDOC”)
that requires IDOC to provide them with certain audiological
care.
2                                      Nos. 20-2236 & 20-2709

    Two provisions of the Settlement are at issue: one grants
the court power to award attorney fees to Plaintiﬀs if IDOC
“has been in substantial non-compliance” with the Settle-
ment, and the other requires IDOC to refer inmates in need
for an audiological evaluation by a licensed audiologist.
   Plaintiﬀs sued to enforce the Settlement and for attorney
fees based on past violations of it. The district court obliged.
    The district court correctly awarded attorney fees to Plain-
tiﬀs based on IDOC’s “substantial non-compliance” with the
Settlement of referring about 700 inmates for inadequate eval-
uations. But the court incorrectly determined that IDOC was
obligated to ensure that its prison inmates receive audiologi-
cal evaluations (or re-evaluations) within a set timeframe—
the Settlement contains no such requirement. We therefore af-
firm in part and reverse in part the decision of the district
court, and we terminate our stay of the district court’s order.
                       I. BACKGROUND
    In the underlying class action, Plaintiﬀs alleged on behalf
of deaf and hard-of-hearing inmates in IDOC custody that
IDOC unlawfully denied them “the assistance they need to
communicate eﬀectively and participate in IDOC programs
and services.” The parties executed a Settlement in July 2018
to resolve their dispute.
    Among other things, the Settlement requires IDOC to
screen inmates for hearing problems, to refer inmates in need
to a licensed audiologist for a more thorough audiological
evaluation, and then to maintain records of inmates’ evalua-
tions and provide inmates with certain care according to the
results of their evaluations.
Nos. 20-2236 & 20-2709                                             3

    For about a year after the court approved the Settlement,
IDOC admits that it incorrectly referred about 700 inmates to
licensed hearing instrument dispensers (“LHIDs”)—i.e., hear-
ing-aid salesmen—instead of audiologists for their audiolog-
ical evaluations (the “LHID violations”). IDOC discontinued
the practice in July 2019 after the parties reached an out-of-
court agreement to resolve it.
    In 2020, Plaintiﬀs filed a motion to enforce the Settlement
arguing that IDOC is not ensuring that the audiological eval-
uations are completed within a reasonable time period; they
allege there is as much as an eight-month gap between their
screenings and their audiological evaluations. Plaintiﬀs also
sought attorney fees for the investigation and resolution of the
LHID violations.
    This motion to enforce the Settlement and for attorney fees
involved two aspects of the agreement. First, the Settlement
requires IDOC to ensure that inmates whose hearing screen-
ings show that they are deaf or hard of hearing are “referred
to an audiologist for an Audiological Evaluation at the earlier
of: (a) thirty (30) days after arrival to their home facility; or (b)
45 days after being admitted into IDOC custody.” Second, the
Settlement states that if the court finds that IDOC “has been
in substantial non-compliance” with the Settlement, the court
“has the power to enter, and shall enter, whatever orders are
necessary to ensure compliance with the terms of the Settle-
ment.” That power includes awarding “reasonable attorney’s
fees for any work expended by Class Counsel in investigating
and litigating such non-compliance.”
    The district court concluded that IDOC was in substantial
non-compliance with the Settlement through the LHID viola-
tions, and it thus ordered IDOC to pay Plaintiﬀs about $54,000
4                                        Nos. 20-2236 & 20-2709

in attorney fees for the investigation and resolution of those
violations (the “attorney-fee decision”).
   The district court also determined that the Settlement re-
quires IDOC to ensure the audiological evaluations are com-
pleted within a reasonable timeframe, which it defined as 90
days after a referral (the “evaluation decision”).
   Finally, the court ordered IDOC to ensure that the 700 in-
mates who received inadequate evaluations by LHIDs were
given proper audiological evaluations by August 28, 2020—
about twelve weeks after the date of the court’s order (the “re-
evaluation decision”).
    IDOC appeals these three decisions. We stayed the eﬀect
of evaluation and re-evaluation decisions during the pen-
dency of this appeal, and we will address those two decisions
in tandem.
                          II. ANALYSIS
    The parties agree that because the Settlement is judicially
enforceable, it is a consent decree. Doe v. Cook County, 798 F.3d
558, 563 (7th Cir. 2015) (“[I]f an agreement is judicially en-
forceable—that is, if a violation means anything other than re-
starting the litigation on the merits—the agreement must be
treated as a ‘consent decree’ … .”).
    We review a district court’s interpretation of a consent de-
cree de novo. In re Trans Union Corp. Privacy Litig., 741 F.3d 811,
816 (7th Cir. 2014). Plaintiﬀs request that we show deference
to the district court’s order because we have “sometimes said
that we will give an unspecified amount of deference to a dis-
trict court’s interpretation [of a consent decree] when that
court has overseen the litigation for a long time and is familiar
with the details of what may be a complex arrangement.” Id.
Nos. 20-2236 & 20-2709                                           5

But de novo review is appropriate here because we are inter-
preting the terms of a consent decree that sets out the parties’
“substantive rights and obligations.” Id.
    “For purposes of construction, a judicially approved con-
sent decree is essentially a contract.” United States v. Alshab-
khoun, 277 F.3d 930, 934 (7th Cir. 2002) (citing United States v.
City of Northlake, 942 F.2d 1164, 1167 (7th Cir. 1991)). It is thus
interpreted according to principles of state contract law. City
of Northlake, 942 F.2d at 1167.
    Under Illinois law, which applies here, “the court’s ‘pri-
mary objective in construing a contract is to give eﬀect to the
intent of the parties.’ The court must first ‘look to the language
of [the] contract alone, as the language, given its plain and or-
dinary meaning, is the best indication of the parties’ intent’ …
.” Peoples Gas Light & Coke Co. v. Beazer E., Inc., 802 F.3d 876,
881 (7th Cir. 2015) (alteration in original) (citation omitted)
(quoting Gallagher v. Lenart, 874 N.E.2d 43, 58 (Ill. 2007)). “[A]
court will not rewrite a contract to suit one of the parties … .”
Wright v. Chi. Title Ins. Co., 554 N.E.2d 511, 514 (Ill. App. Ct.
1990) (citing A.A. Conte, Inc. v. Campbell–Lowrie–Lautermilch
Corp., 477 N.E.2d 30 (Ill. App. Ct. 1985)). Illinois law imposes
“a strong presumption against provisions that easily could
have been included in the contract but were not.” Id. (citing
Braeside Realty Tr. v. Cimino, 479 N.E.2d 1031 (Ill. App. Ct.
1985); Ebrahim v. Checker Taxi Co., 471 N.E.2d 632 (Ill. App. Ct.
1984)). And “a court will not add terms simply to reach a more
equitable agreement.” Id. (citing Nat’l Tea Co. v. Am. Nat’l Bank
& Trust Co. of Chi., 427 N.E.2d 806 (Ill. App. Ct. 1981)).
  The district court followed these principles when it
awarded attorney fees to Plaintiﬀs but did not precisely
6                                      Nos. 20-2236 & 20-2709

follow them when it ordered IDOC to ensure that audiologi-
cal evaluations be completed within a certain timeframe.
    A. The Attorney-Fee Decision
   Once more, the Settlement states that if the court finds that
IDOC “has been in substantial non-compliance with the Set-
tlement Agreement, then the court has the power to enter, and
shall enter, whatever orders are necessary to ensure compli-
ance with the terms of the Settlement.” That power includes
awarding “reasonable attorney’s fees for any work expended
by Class Counsel in investigating and litigating such non-
compliance.”
    IDOC admits that it was in “substantial non-compliance”
with the Settlement when it committed the LHID violations.
Thus, we easily conclude that the court had authority under
the Settlement to award attorney fees for the investigation and
resolution of that past non-compliance in order to ensure that
it does not repeat.
    IDOC provides two counter arguments, but neither is per-
suasive. First, IDOC argues that Plaintiﬀs should not have
been permitted to seek attorney fees because the Settlement
provides that the parties “shall meet and confer and attempt
to resolve any issues of potential non-compliance prior to
such issues being the subject of any motion with the Court.”
This argument is not well developed and, as we’re able to con-
strue it, is not convincing. IDOC correctly notes that the par-
ties did meet and confer to resolve the LHID violation, so the
meet-and-confer provision was satisfied. But IDOC still ap-
pears to argue that because the parties resolved the issue on
their own, the court had no power to then enter the attorney-
fee award. We don’t read the Settlement that way. Nothing in
Nos. 20-2236 & 20-2709                                        7

it prevents Plaintiﬀs from asking the court for an award of the
fees incurred during the parties’ out-of-court negotiations. To
the contrary, it explicitly provides that the court “may award
reasonable attorney’s fees for any work expended by Class
Counsel in investigating and litigating … non-compliance.”
    Second, IDOC argues that because the court must find that
the Department “has been”—not had been—in non-compli-
ance, there must be an “ongoing” violation for the court to
award attorney fees; the violation here, though, ceased in
2019. This argument is unconvincing because the plain and
ordinary usage of “has been” is to refer to events that are on-
going or that were completed in the past. The Chicago Manual
of Style ¶ 5.132 (17th ed. 2017) (“The present-perfect tense is
formed by using have or has with the principal verb’s past par-
ticiple … . It denotes an act, state, or condition that is now
completed or continues up to the present [E.g., she has] put
away the clothes.”).
    This plain meaning applies here. Peoples Gas Light & Coke
Co., 802 F.3d at 881 (quoting Gallagher, 874 N.E.2d at 58). As
IDOC notes, the Settlement does not require the court to find
that IDOC “had been” in non-compliance (i.e., that a violation
was completed in the past). But it also does not require the
Court to find that IDOC “is” in non-compliance (i.e., that a
violation is ongoing). Instead, the Settlement uses the term
“has been,” which, as explained, encompasses both scenarios.
And it makes sense for the court to be able to enter orders that
help ensure both that past violations don’t repeat and that on-
going violations cease. Thus, the district court correctly found
that because IDOC was in substantial non-compliance with
the Settlement through the LHID violations, it could award
attorney fees for the resolution of that non-compliance.
8                                        Nos. 20-2236 & 20-2709

    B. The Evaluation and Re-Evaluation Decisions
    For this second issue, the relevant part of the Settlement
provides that IDOC must ensure that inmates whose hearing
screenings show that they are deaf or hard of hearing are “re-
ferred to an audiologist for an Audiological Evaluation at the
earlier of: (a) thirty (30) days after arrival to their home facil-
ity; or (b) 45 days after being admitted into IDOC custody.”
The key word in this provision is “refer.”
    Refer in this context most ordinarily means “to send or di-
rect     for      treatment.”     Refer,      Merriam-Webster,
https://www.merriam-webster.com/dictionary/refer; accord
St. Louis Eﬀort for AIDS v. Huﬀ, 782 F.3d 1016, 1027 (8th Cir.
2015) (defining refer as “to send [or] direct for treatment, aid,
information, or decision” (alteration in original) (citing Web-
ster’s Third New International Dictionary 1907 (1993))).
    So, we agree with the district court that, based on the
meaning of the word “refer,” IDOC has some obligation re-
garding the completion of the evaluations—it must use its
best eﬀorts to actually “send” its inmates in need to an audi-
ologist so that the evaluations can be performed. Grant v. Bd.
of Educ. of Chi., 668 N.E.2d 1188, 1197 (1996) (“A best eﬀorts
undertaking has been likened to the exercise of good faith im-
plied in all contracts.” (citations omitted)).
   The district court, though, went one step further and de-
termined that IDOC must ensure that the evaluations, or re-
evaluations, are completed within a specific timeframe. That
was a bridge too far.
    By its plain terms, the Settlement only obligates IDOC to
refer inmates for audiological evaluations and then to keep
records of the evaluations and to treat inmates based on the
Nos. 20-2236 & 20-2709                                        9

results of their evaluations. As the district court noted, “IDOC
is correct that the Settlement requires a Class Member to be
referred within the 30- or 45-day period, not physically eval-
uated within that time period.”
    So IDOC did not agree, expressly or by implication, to en-
sure that audiologists complete those evaluations within a de-
fined period, and we “will not rewrite [the Settlement] to suit
[Plaintiﬀs]” by stating otherwise. Wright, 554 N.E.2d at 514
(citing A.A. Conte, Inc., 477 N.E.2d at 30).
    Indeed, it would be hard to imagine IDOC taking on any
such responsibility, as the audiologists who perform the eval-
uations are out of the control of IDOC and perhaps unenthu-
siastic about treating inmates. Similarly, IDOC certainly did
not assume, as Plaintiﬀs state in their brief, the obligation to
itself “conduct the evaluations” within a reasonable
timeframe. As explained ad nauseum, IDOC very clearly
agreed only to “refer” inmates in need for evaluations.
    This plain reading is confirmed by many other provisions
in the Settlement that do require IDOC to ensure that some
aspects of the audiological care process are completed within
specific timeframes. For example, IDOC must ensure that an
inmate who requests a hearing screening “will receive such a
screening within thirty (30) days.” The parties thus “easily
could have” included a similar obligation for the completion
of audiological evaluations (even if diﬃcult to achieve as
stated above). Id. (citing Cimino, 479 N.E.2d at 1031; Ebrahim,
471 N.E.2d at 632). But they did not.
    Plaintiﬀs argue that we should depart from this straight-
forward reading of the settlement for four reasons. We do not
find any of them convincing.
10                                        Nos. 20-2236 & 20-2709

    First, Plaintiﬀs correctly point out that, under Illinois law,
“[w]hen a contract does not specify a deadline for perfor-
mance, a reasonable time will be implied.” Abellan v. Lavelo
Prop. Mgmt., LLC, 948 F.3d 820, 829 (7th Cir. 2020) (citing Bow-
ens v. Quinn, 561 F.3d 671, 675 (7th Cir. 2009)).
    And because, as Plaintiﬀs assert, “[t]he Settlement re-
quires IDOC to perform a specific act—an Audiological eval-
uation”—but does not set out a timeframe for performance,
we should imply that IDOC must perform within a reasona-
ble time. The issue, though, is that the Settlement does not re-
quire IDOC to perform an audiological evaluation. As ex-
plained, it only requires IDOC to “refer” inmates for such an
evaluation, which is an obligation that comes with a set time-
table and for which a timeframe need not be implied.
    Second, our decision today does not, as Plaintiﬀs contend,
thwart the stated purpose of the Settlement to “benefit deaf
and hard of hearing inmates who are confined in IDOC cor-
rectional facilities.” The fact is that Settlements are compro-
mises in which the parties—as the term suggests—“settle” for
less than they might have gotten at trial. They sacrifice some
goals to achieve others and to resolve a dispute without the
expense of further litigation. See Local No. 93, Int’l Ass’n of Fire-
fighters, AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 521
(1986).
    As Plaintiﬀs admit, then, “the relevant purposes in inter-
preting a consent decree (like any other contract) are the pur-
poses embodied in the instrument rather than the maximum
aspirations-which are bound to be inconsistent anyway-of the
interested parties.” White v. Roughton, 689 F.2d 118, 119–20
(7th Cir. 1982).
Nos. 20-2236 & 20-2709                                          11

     Our reading of the Settlement in this case furthers the
stated purpose to benefit inmates. As interpreted, the inmates
still receive its many benefits from the Settlement, including
audiological screenings, a referral to an audiologist, and cer-
tain care after an audiological evaluation.
    In the end, even the evaluation itself is a benefit of the Set-
tlement because Plaintiﬀs will—as they admit—eventually re-
ceive it, just not as soon as they’d like. True, we could read the
Settlement to benefit Plaintiﬀs even more. But the plain text of
the Settlement is our North Star, not Plaintiﬀs’ maximum as-
pirations.
    Third, Plaintiﬀs argue that it would be “absurd” for the
Settlement to allow IDOC to simply refer an inmate for an au-
diological evaluation and then sit on its hands. Not so.
   Illinois law requires that contracts must be construed to
avoid absurd results, “in the sense of results that the parties,
presumed to be rational persons pursuing rational ends, are
very unlikely to have agreed to seek.” Beanstalk Grp., Inc. v.
AM Gen. Corp., 283 F.3d 856, 860 (7th Cir. 2002) (citations omit-
ted). But “[t]his is an interpretive principle, not a species of
paternalism.” Id.
   Our interpretation of the Settlement does not lead to any
absurd results. To start, we’ve already determined that
IDOC’s obligation to refer inmates in need carries with it a
correlating obligation to use its best eﬀorts to see that the in-
mate is actually sent to an audiologist for an evaluation. So
IDOC can’t sit on its hands as Plaintiﬀs fear.
   What’s more, nothing in the record shows that IDOC has
engaged in the conduct that Plaintiﬀs complain might one day
occur. Plaintiﬀs only complain that the evaluations aren’t
12                                        Nos. 20-2236 & 20-2709

happening quickly enough—but they acknowledge that
they’re happening.
    IDOC also presented evidence to the district court show-
ing that it has not sat on its hands. Since 2019, its primary
health-care vendor, Wexford Health Sources, Inc., has
“stepped up its eﬀorts to identify additional audiologists”
who are willing to treat inmates. But as detailed by Wexford’s
Vice President, those eﬀorts are often fruitless as many audi-
ologists refuse to work with inmates based on “concerns
about security, the loss of other patients from the community
who are concerned about the presence of oﬀenders in the of-
fice, or the risk of lawsuits.”
     Even if Plaintiﬀs’ fears were credible, Plaintiﬀs are still re-
ceiving the many other benefits from the Settlement that they
bargained for. If they wanted to secure an additional benefit—
that IDOC ensure the evaluations are carried out within a cer-
tain timeframe—then they should have demanded that it be
spelled out in the Settlement. The omission of this extra re-
quirement does not render the Settlement absurd. And even
if the omission of such a requirement was inequitable, we will
not paternalistically “add terms simply to reach a more equi-
table agreement.” Wright, 554 N.E.2d at 514 (citing Nat’l Tea
Co., 427 N.E.2d at 806).
    Fourth, Plaintiﬀs emphasize IDOC’s responsibility to pro-
vide medical care under the Eighth Amendment and the
Americans with Disabilities Act (“ADA”). But those constitu-
tional and statutory duties are irrelevant to the contractual is-
sue before us. This is a motion to enforce, so “it is the parties’
agreement that serves as the source of the court’s authority to
enter any judgment,” not federal law. Alshabkhoun, 277 F.3d at
934 (quoting Local 93, Int’l Ass’n of Firefighters v. City of
Nos. 20-2236 & 20-2709                                        13

Cleveland, 478 U.S. 501, 522 (1986)) (citing King v. Walters, 190
F.3d 784 (7th Cir. 1999)).
    No court has decided whether the Eighth Amendment or
the ADA requires IDOC to provide Plaintiﬀs with audiologi-
cal evaluations. And as part of the Settlement, Plaintiﬀs re-
leased their claims under those laws, and IDOC denied vio-
lating them.
    In sum, there are no provisions in the Settlement requiring
IDOC to ensure that the audiological evaluations are com-
pleted within a set timeframe. As a result, the court’s evalua-
tion decision—which required IDOC to ensure that the eval-
uations be completed within ninety days of an inmate’s refer-
ral—was unsupported.
    Further, the court’s re-evaluation decision—which re-
quired IDOC to ensure the re-evaluation, by August 28, 2020,
of the 700 inmates who suﬀered the LHID violations—like-
wise went beyond the provisions of the Settlement Agree-
ment.
    As stated, the Settlement gives the court power to enter
orders “to ensure compliance” with the settlement. While the
attorney-fee decision falls within this grant of authority, the
re-evaluation decision does not because it imposes a duty on
IDOC not specified by the Settlement—in other words, it re-
quires IDOC to do more than merely “comply.” For that rea-
son, the court did not have authority to enter such a sanction.
                       III. CONCLUSION
   For the foregoing reasons, we AFFIRM the district court’s
decision awarding $52,357.50 in fees and $1,741.35 in costs to
Plaintiﬀs, and we REVERSE the decision of the district court
14                                    Nos. 20-2236 & 20-2709

requiring IDOC to ensure that inmates receive audiological
evaluations or re-evaluations within the timeframe ordered.
     We TERMINATE our stay of the district court’s order.